Citation Nr: 0217372	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for alcoholism and drug 
addiction.

(The issues of entitlement to service connection for a knee 
disability, entitlement to service connection for a back 
disability and whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a psychiatric disorder will be the subjects 
of a later decision.)


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The appellant served on active duty for training in the 
United States Army Reserves from July 1988 to April 1989.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Pittsburgh, Pennsylvania RO.  

In March 2002, the appellant requested a videoconference 
hearing at the RO before a Member of the Board.  The Board 
notes that the appellant was scheduled for this 
videoconference hearing in May 2002; however, he requested 
that the hearing be postponed.  The appellant's 
videoconference hearing was rescheduled for June 2002; 
however, the appellant failed to report to the hearing.

In January 2002, the appellant submitted a claim for 
nonservice-connected pension.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a 
knee disability, entitlement to service connection for a 
back disability and whether new and material evidence has 
been submitted to reopen the appellant's claim for service 
connection for a psychiatric disorder, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When development is 
completed with respect to those claims, the Board will then 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing the appellant's response, the Board will 
prepare a separate decision addressing those issues.


FINDING OF FACT

The appellant's claim for service connection for alcoholism 
and drug addiction was received by the VA in 2000.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for alcoholism and drug addiction cannot be granted as a 
matter of law.  38 U.S.C.A. §§ 105, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.301, 3.102, 3.156(a), 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  
As the disposition of this case is mandated by statute and 
not by the evidence, this new law is not applicable to the 
case before the Board.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Factual Background

The appellant served on active duty for training from July 
1988 to April 1989.  

Service medical records note no complaints or findings 
related to alcoholism or drug addiction.

Private treatment records dated from November 1995 to 
December 1995 note the appellant's complaints of alcohol 
abuse for many years.  The appellant was referred for 
alcohol treatment.

The appellant's claim for service connection for alcoholism 
and drug addiction was received by the RO in October 2000.  
The appellant indicated that his alcoholism and drug 
addiction began in January 1986.

Private treatment records dated from September 2000 to 
September 2001 note that the appellant was seen for alcohol 
addiction and marijuana dependence.  The appellant underwent 
detoxification as well as drug and alcohol counseling.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, amended former 38 U.S.C.A. 
§§ 310 and 331 (now redesignated as §§ 1110 and 1131) to 
prohibit, effective for claims filed after October 31, 1990, 
payment of compensation for any disability that is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  Also amended was 38 U.S.C.A. § 105(a) to provide 
that, effective for claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury 
or disease was a result of the person's own abuse of alcohol 
or drugs.  Id.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides, in relevant part, that direct service 
connection may be granted only when a disability was 
incurred or aggravated in line of duty, and not, for claims 
filed after October 31, 1990, the result of abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  38 C.F.R. § 3.1(m) was 
amended to provide that the term "in the line of duty" 
excludes any injury or disease that was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, that was a result of his or her abuse of 
alcohol or drugs.

In the present case, a review of the medical evidence shows 
that the appellant was treated for alcohol and drug 
dependence on several occasions prior to and following 
service.  However, the facts regarding the origin of the 
appellant's alcoholism and drug addiction are not at issue.  
Whether this dependence began in service is not 
determinative of the outcome of this case, as this case 
turns solely on a question of law.  Under the law in effect 
beginning on November 1, 1990, as amended, alcohol 
dependence and substance abuse are deemed by statute to be 
the result of willful misconduct and cannot themselves be 
service connected, regardless of whether such abuse 
originated in service.  See 38 U.S.C.A. §§ 105(a), 1131; 38 
C.F.R. § 3.301; Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).  

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis, supra.  As 
the appellant's claim for service connection for alcoholism 
and drug addiction was filed in October 2000, long after the 
effective date of OBRA 1990, it lacks legal merit and is 
precluded by law.  


ORDER

Entitlement to service connection for alcoholism and drug 
addiction is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

